766 N.W.2d 872 (2009)
In re APPLICATION OF DETROIT EDISON COMPANY.
Attorney General, Appellant,
v.
Michigan Public Service Commission, Detroit Edison Company, and Constellation Newenergy, Inc., Appellees.
In re Application of Detroit Edison Company.
Detroit Edison Company, Appellee,
v.
Michigan Public Service Commission, Association of Businesses Advocating Tariff Equity, Michigan Environmental Council, Public Interest Research Group In Michigan, and Constellation Newenergy, Inc., Appellees, and
Attorney General, Appellant.
In re Application of Detroit Edison Company.
Attorney General, Appellant,
v.
Michigan Public Service Commission, Detroit Edison Company, Energy Michigan, Inc., Constellation Newenergy, Inc., and Association of Businesses Advocating Tariff Equity, Appellees.
Docket Nos. 134667, 134668, 134669. COA Nos. 259845, 264099, 264191.
Supreme Court of Michigan.
June 26, 2009.

Order
On order of the Court, the motions for reconsideration of this Court's May 1, 2009 order are considered, and they are DENIED, because it does not appear that the order was entered erroneously.
CORRIGAN and MARKMAN, JJ., would grant Detroit Edison's motion for reconsideration and would affirm the judgment of the Court of Appeals.